Name: 2003/575/EC: Commission Decision of 1 August 2003 amending Decision 2001/618/EC to include certain departments of France and a Province in Italy in the lists of Member States and regions free of Aujeszky's disease and regions where approved Aujeszky's disease eradication programmes are in place (Text with EEA relevance) (notified under document number C(2003) 2786)
 Type: Decision_ENTSCHEID
 Subject Matter: trade policy;  agricultural policy;  means of agricultural production;  tariff policy;  agricultural activity
 Date Published: 2003-08-02

 Important legal notice|32003D05752003/575/EC: Commission Decision of 1 August 2003 amending Decision 2001/618/EC to include certain departments of France and a Province in Italy in the lists of Member States and regions free of Aujeszky's disease and regions where approved Aujeszky's disease eradication programmes are in place (Text with EEA relevance) (notified under document number C(2003) 2786) Official Journal L 196 , 02/08/2003 P. 0041 - 0042Commission Decisionof 1 August 2003amending Decision 2001/618/EC to include certain departments of France and a Province in Italy in the lists of Member States and regions free of Aujeszky's disease and regions where approved Aujeszky's disease eradication programmes are in place(notified under document number C(2003) 2786)(Text with EEA relevance)(2003/575/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Directive 64/432/EEC of 26 June 1964 on animal health problems affecting intra-Community trade in bovine animals and swine(1), as last amended by Commission Regulation (EC) No 1226/2002(2), and in particular Article 9(2) and Article 10(2) thereof,Whereas:(1) The additional guarantees in intra-Community trade of pigs relating to Aujeszky's disease, and the lists of territories in the Member States which are free from this disease and where approved disease control programmes are in place, are laid down in Commission Decision 2001/618/EC(3), as last amended by Decision 2003/130/EC(4).(2) A programme for the eradication of Aujeszky's disease has been implemented in France for several years. Several French departments are recognised as disease-free by Decision 2001/618/EC.(3) Pursuant to Article 10 of Directive 64/432/EEC, France has now submitted supporting documentation to the Commission as regards the Aujeszky's disease free status of the departments of Alpes-de-Haute-Provence, Alpes-Maritimes, ArdÃ ¨che, Haute-Savoie, IsÃ ¨re, Manche, Mayenne, Seine-et-Marne and Yvelines.(4) The eradication programme is regarded to have been successful in eradicating this disease from those French departments.(5) Pursuant to Article 9 of Directive 64/432/EC, France has also submitted documentation as regards the eradication programme in place in the department of Ain, CÃ ´tes-d'Armor, FinistÃ ¨re, Ille-et-Vilaine, Morbihan and Nord and requested the approval of this programme.(6) Pursuant to Article 9 of Directive 64/432/EC, Italy has submitted documentation as regards the eradication programme in place in the Province of Bolzano and requested the approval of this programme.(7) Decision 2002/618/EC should therefore be amended accordingly.(8) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on the Food Chain and Animal Health,HAS ADOPTED THIS DECISION:Article 1Annexes I and II to Decision 2001/618/EC are replaced by the text in the Annex to this Decision.Article 2This Decision shall apply from 1 August 2003.Article 3This Decision is addressed to the Member States.Done at Brussels, 1 August 2003.For the CommissionDavid ByrneMember of the Commission(1) OJ 121, 29.7.1964, p. 1977/64.(2) OJ L 179, 9.7.2002, p. 13.(3) OJ L 215, 9.8.2001, p. 48.(4) OJ L 52, 27.2.2003, p. 9.ANNEX"ANNEX IMember States or regions therof free of Aujeszky's disease and where vaccination is prohibited>TABLE>ANNEX IIMember States or regions thereof where approved Aujeszky's disease control programmes are in place>TABLE>"